DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 05/24/2022. Claims 1-2, 4, 6-8, 11, 13, 15, and 18 are pending in the case. Claims 3, 9-10, and 16-17 have been cancelled. Claims 20-25 have been added. Claims 1, 8, and 15 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. 
Applicant argues that “Cohen fails to disclose or suggest training an artificial neural network based on at least ‘generating intermediate light reflectance data based on inputting the historical light reflectance data and historical weather data to the artificial neural network,’ as now claimed” (pages 8 and 9). Examiner respectfully disagrees. Applicant appears to be arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cohn is used to teach that intermediate reflectance data based on historical reflectance data and historical whether data can be generated by a neural network. The specific type of data, namely light reflectance data, is taught by Rembold.
Applicant further argues that Cohn and Freitag do not teach applying a smoothing algorithm to historical light reflectance data to generate smoothed historical light reflectance data and comparing the intermediate light reflectance data with the smoothed historical light reflectance data, including determining a loss between the intermediate light reflectance data and the smoothed historical light reflectance data ” (pages 9 and 10). This is incorrect, and again is the case of the Applicant arguing the references individually. Freitag teaches applying a smoothing algorithm to historical data to generate smoothed historical data and comparing the intermediate data with the smoothed historical data. Again, the specific type of data, namely light reflectance data, is taught by Rembold. Lastly, Guo is cited as teaching including determining a loss between the intermediate data and the smoothed historical data. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, 15, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20180330245 A1) in view of Rembold (“Using Low Resolution Satellite Imagery for Yield Prediction and Yield Anomaly Detection”, 2013), Freitag (US 20180189564 A1), and Guo (US 10,949,972 B2).

In regards to claim 1, Cohen teaches the following:
A system comprising: a memory comprising executable program code: and a processing unit to execute the executable program code to: 
[ (¶0111) “A set of instructions 2926 1 can also be stored within the main memory (e.g., in main memory segment 2904 1). Further, a set of instructions 2926 2 can also be stored within the one or more processor”
In this reference, a set of instructions is equivalent to the executable program code and the processor is equivalent to a processing unit to execute the program code. ]
receive first … reflectance data; 
[ (¶0048) “Satellite spectral data is acquired in satellite imagery acquisition 201.”
Cohen teaches that Satellite data is received including reflectance data.]
receive weather data; 
[ (¶0050) “Also input to data integration 250 are orchard data 220, weather data 230” ]
input the first … reflectance data and the weather data to an artificial neural network, wherein the artificial neural network has been trained based at least on;
[ (¶0050) “output of image processing and analysis 210 is input to data integration 250. Also input to data integration 250 are orchard data 220, weather data”
This paragraph from Cohen explicitly teaches weather data and processed satellite data (as well as the possibility for other types of data) into the data integration. Data integration then processes this data into one lump sum and passes that into the crop management model which includes an artificial neural network as seen in the start of (¶0051). (¶0019) "System 100 employs a trained artificial neural network.” ]
generating intermediate … reflectance data based on inputting the historical … reflectance data and historical weather data to the artificial neural network.
[ (¶0093) “As discussed above, satellite images are received (satellite imagery acquisition 2110) for intermediate processing in satellite image processing” This citation shows that the satellite images are processed and the output is an intermediate reflectance data. (¶0049) “In general, the image processing and analysis 210 implements specialized models.” This is to further show that the image processing cited above is indeed a neural network and a part of the same model that is used for the overall analysis. (¶0050) “output of image processing and analysis 210 is input to data integration 250. Also input to data integration 250 are orchard data 220, weather data.” The citation above and the rest of (¶0050) shows that after the first stage of processing is done, the output of the image processing is combined with other pieces of data and put into a data integration model that merges the data and continues to run another sequence of the machine learning model on it which creates another intermediate reflectance data that is input into the final crop management model. ] 
and generate, using the artificial neural network, second … reflectance data based on the first … reflectance data and the weather data.
[ (¶0101) “outputs from precision agriculture machine learned model (2500) are input to spatial autocorrelation processing In general, the spatial autocorrelation module (2510) processes the output predictions (e.g., output conditions measured) to interpolate the data so as to develop intensity values across the areas of the orchard plot.”
This citation teaches a newly created second reflectance data being overlaid in tandem with output predictions after it has been processed in the neural network to form a newly visualized form of the data for the user. Therefore, a new reflectance data (outputs) that was based off of weather data and the first reflectance data has been created by the artificial neural network (precision agriculture machine learned model). ]
	What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	wherein the second light reflectance data is a denoised, corrected or imputed version of the first light reflectance data.
[ (Pg. 6, Paragraph 1) “Temporal smoothing techniques are commonly used in time series analysis and the number of different algorithms for temporal filtering continues to grow [29]. The aim of the smoothing techniques is to remove artifacts related, for example, to undetected clouds and poor atmospheric conditions.”
	This citation along with the ones below show that the reference teaches taking light data and, in combination with other data like weather, providing a denoised (equivalent to filtering) secondary version. ]
[ (Pg. 6, Paragraph 1) “Without filtering, the noise is readily visible. After smoothing, the extracted profiles are much clearer.”][ (Pg. 12, Section 3.2) “Several bio-climatic and remote sensing-based indicators have proven to be highly correlated with yield for certain crops in specific areas [54,63,64]. These variables can be either measured directly (like rainfall coming from synoptic weather stations) or by satellites (like rainfall estimates)”
	This citation teaches the use of other factors such as weather to be input data for the model to use. ]
[ (Pg. 13, Paragraph 2) “Although linear regression modeling is likely the most common method to produce yield predictions by using remote sensing-derived indicators together with bio-climatic information, this is not the only one. Numerous other methods have been developed that include, for instance, similarity analysis and neural networks” (emphasis added) ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing different factors within data to generate a new data with a machine learning model as taught by Cohen and the use of light reflectance data and denoising as taught by Rembold. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an enhancement in performance for monitoring, predicting and analyzing green vegetation [ Rembold (Pg. 2, Line 36 – Pg. 3, Line 7) ]. This would provide the recognized benefit of more accuracy when working with green vegetation and would thus provide more accurate results.
	What is not distinctly disclosed by Cohen as modified by Rembold and is instead taught by Freitag is seen below:
applying a smoothing algorithm to historical … data to generate smoothed historical … data
[ (¶0062) “a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements.” This citation from Freitag teaches the smoothing function as applied to data. Light reflectance data is taught in the citation above. ]
	comparing the intermediate … data with the smoothed historical … data …
[ (¶0036) “In an embodiment, a smoothing unit 224 can apply a smoothing function to reduce any noise in the satellite measured temporal sequence.” This citation shows that Freitag applies a smoothing function to reduce outliers and improve accuracy. (¶0036) “for a given pixel location, a data point (e.g., vegetation indices and timestamps) when the pixel location has cloud cover. The removed data point can be replaced by taking into account the values of vegetation indices for the same pixel location at earlier or later timestamps.” This citation just a few sentences later talks about how after the smoothing operation has been done, the model will compare the new smoothed data and the previous data to fill in gaps that might have been caused by the smoothing operation. (¶0031) “The spectral reflectance measurements include, for example, ratios of the reflected radiation over the incoming radiation in each spectral band individually, which can be represented by values between 0 and 1.0. Vegetation (e.g., plants) absorbs solar radiation in the visible spectral region and reflects solar radiation in the near-infrared spectral region, which can be measured/detected using spectral reflectance measurements.” This citation from Freitag teaches the spectral reflectance data includes light reflection data. Specifically, the infrared spectral data which is within the light spectrum. Light reflectance data is taught in the citation above. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a loss-based backpropagation as taught by Guo to train the neural network to generate outputs that are more indicative" (see Guo at column 2, lines 7 and 8).
	What is not distinctly disclosed by Cohen as modified by Rembold and Freitag is instead taught by Guo is seen below:
including determining a loss between the intermediate … data and the smoothed … data
[ (¶0062) “a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements.” This citation from Freitag teaches the smoothing function as applied to data. Reflectance data is taught in the citation above. ]
	modifying the artificial neural network based on the loss
[ (Column 11, lines 21 and 22) "The output may be compared with the original... to determine a difference or error." This difference or error reads on the claimed loss. Light reflectance data is taught in the citations above. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a loss-based backpropagation as taught by Guo to train the neural network to generate outputs that are more indicative" (see Guo at column 2, lines 7 and 8).

In regards to claim 2, A system according to Claim 1, is taught by Cohen/Rembold as in the rejection for claim 1 above, Cohen also teaches the following:
the processing unit to execute the program code to train the artificial neural network based on historical … reflectance data, historical weather data
[ (¶0072) “a machine-learned model that parses the data into buckets for analysis of subsequent variables. For this embodiment, the satellite data includes the variables “thermal image” and “vegetative index.” The weather data includes, for this embodiment, “chilling hours” and “rainfall.” ]
[ (¶0014) “FIG. 3b illustrates a block diagram to generate historical data for weather data”
	These two citations in tandem show that the model is trained on reflectance data (as shown by satellite data) alongside weather data, which includes historical weather data. ]
[ (Fig. 30) 
This figure shows the processing unit utilizing instructions (program code) to operate the methods and functions of the system which would include training the artificial neural network. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach the light reflection data specifically. ]
	Please refer to the motivation to combine from claim 1
What is not distinctly disclosed by Cohen or Rembold is the following:
 and on a smoothed version of the historical light reflectance data.
This is however taught by Freitag, as seen below: 
[ (¶0062) “a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements.”
This citation from Freitag teaches the smoothing function as applied to data. Reflectance data equivalent is in the satellite pixels. Examiner notes that the reference is used to teach the ]
[ (¶0031) “The spectral reflectance measurements include, for example, ratios of the reflected radiation over the incoming radiation in each spectral band individually, which can be represented by values between 0 and 1.0. Vegetation (e.g., plants) absorbs solar radiation in the visible spectral region and reflects solar radiation in the near-infrared spectral region, which can be measured/detected using spectral reflectance measurements.”
	This citation from Freitag teaches the spectral reflectance data includes light reflection data. Specifically, the infrared spectral data which is within the light spectrum. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a smoothing function that can remove erroneous outliers in machine learning data sets as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide “The smoothing function filters out erroneous satellite pixels due to, for example, clouds, as well as other noise within the satellite images” [ Freitag (¶0062) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall. 

In regards to claim 4, A system according to Claim 1, is taught by Cohen/Rembold in the rejection for claim 1 above, Cohen also teaches the following:
and generation of the second … reflectance data based on the received first … reflectance data and the weather feature data.
[ (¶0101) “outputs from precision agriculture machine learned model (2500) are input to spatial autocorrelation processing” ]
[ (¶0101) “The interpolation of the data from the precision agriculture learned model allows the data to be mapped across an orchard plot to see “hotspots” for the output prediction.”
These citation from Cohen show an embodiment of the machine learning model, which takes in the reflectance data and weather data, outputting data that is fed into a spatial processing function that then maps out the processed data thereby creating a new reflectance data. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	Please refer to the motivation to combine from claim 1
Freitag is relied upon to teach the following:
wherein generation of the second light reflectance data comprises: generation of weather feature data based on the weather data;
 [ (¶0050) “A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels.” ]
[ (¶0054) “The minimum, maximum, mean, median, and/or standard deviation of precipitation during the two week window can be used as features to feed into the training of the classifier” 
These citations from Freitag show that the machine learning model allow for weather data to be taken in and the model will extract feature data from it. ]
[ (¶0031) “The spectral reflectance measurements include, for example, ratios of the reflected radiation over the incoming radiation in each spectral band individually, which can be represented by values between 0 and 1.0. Vegetation (e.g., plants) absorbs solar radiation in the visible spectral region and reflects solar radiation in the near-infrared spectral region, which can be measured/detected using spectral reflectance measurements.”
	This citation from Freitag teaches the spectral reflectance data includes light reflection data. Specifically, the infrared spectral data which is within the light spectrum. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a feature extractor as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with a basis to create predictions with less noise [ Freitag (¶0054) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall. 

In regards to claim 5, A system according to Claim 4, is taught by Cohen/Rembold/Freitag as in the rejection for Claim 4 above. The rest of the claim is taught by Freitag as seen below:
wherein a time series interval of the weather feature data is different from a time-series interval of the weather data
[ (¶0054) “However, aggregating the precipitation data over a period of time (e.g., such as two weeks) makes it less noisy”
	This citation shows that extracting feature data from precipitation data creates a new data that can remove inaccuracies and therefore will be different. ]
	With respect to Claim 5, please refer to the motivation to combine from claim 4 above.

In regards to claim 8, Cohen teaches the following:
A method comprising: receiving first … reflectance data at a first input of an artificial neural network that has been trained based at least on:
[ (¶0050)
This paragraph from Cohen explicitly teaches weather data and processed satellite data (as well as the possibility for other types of data) into the data integration. Data integration then processes this data and hands it to the model as seen in the start of paragraph (¶0051). ]
receiving weather data at a second input of the artificial neural network:
[ (¶0050) “Also input to data integration 250 are orchard data 220, weather data 230.” (¶0019) "System 100 employs a trained artificial neural network.
Along with figure 10 being cited above, this citation explicitly teaches that weather data can be one of the inputs for the model. ]
generating intermediate … reflectance data based on inputting the historical … reflectance data and historical weather data to the artificial neural network.
[ (¶0093) “As discussed above, satellite images are received (satellite imagery acquisition 2110) for intermediate processing in satellite image processing” This citation shows that the satellite images are processed and the output is an intermediate reflectance data. (¶0049) “In general, the image processing and analysis 210 implements specialized models.” This is to further show that the image processing cited above is indeed a neural network and a part of the same model that is used for the overall analysis. (¶0050) “output of image processing and analysis 210 is input to data integration 250. Also input to data integration 250 are orchard data 220, weather data.” The citation above and the rest of (¶0050) shows that after the first stage of processing is done, the output of the image processing is combined with other pieces of data and put into a data integration model that merges the data and continues to run another sequence of the machine learning model on it which creates another intermediate reflectance data that is input into the final crop management model. ] 
generating, using the artificial neural network, second … reflectance data based on the first … reflectance data and the weather data.
[ (¶0101) “outputs from precision agriculture machine learned model (2500) are input to spatial autocorrelation processing” ]
[ (¶0101) “The interpolation of the data from the precision agriculture learned model allows the data to be mapped across an orchard plot to see “hotspots” for the output prediction.”
These citation from Cohen show an embodiment of the machine learning model, which takes in the reflectance data and weather data, outputting data that is fed into a spatial processing function that then maps out the processed data thereby creating a new reflectance data. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	wherein the second light reflectance data is a denoised, corrected or imputed version of the first light reflectance data.
[ (Pg. 6, Paragraph 1) “Temporal smoothing techniques are commonly used in time series analysis and the number of different algorithms for temporal filtering continues to grow [29]. The aim of the smoothing techniques is to remove artifacts related, for example, to undetected clouds and poor atmospheric conditions.”
	This citation along with the ones below show that the reference teaches taking light data and, in combination with other data like weather, providing a denoised (equivalent to filtering) secondary version. ]
[ (Pg. 6, Paragraph 1) “Without filtering, the noise is readily visible. After smoothing, the extracted profiles are much clearer.”][ (Pg. 12, Section 3.2) “Several bio-climatic and remote sensing-based indicators have proven to be highly correlated with yield for certain crops in specific areas [54,63,64]. These variables can be either measured directly (like rainfall coming from synoptic weather stations) or by satellites (like rainfall estimates)”
	This citation teaches the use of other factors such as weather to be input data for the model to use. ]
[ (Pg. 13, Paragraph 2) “Although linear regression modeling is likely the most common method to produce yield predictions by using remote sensing-derived indicators together with bio-climatic information, this is not the only one. Numerous other methods have been developed that include, for instance, similarity analysis and neural networks” (emphasis added) ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing different factors within data to generate a new data with a machine learning model as taught by Cohen and the use of light reflectance data and denoising as taught by Rembold. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an enhancement in performance for monitoring, predicting and analyzing green vegetation [ Rembold (Pg. 2, Line 36 – Pg. 3, Line 7) ]. This would provide the recognized benefit of more accuracy when working with green vegetation and would thus provide more accurate results.
	What is not distinctly disclosed by Cohen as modified by Rembold and is instead taught by Freitag is seen below:
applying a smoothing algorithm to historical … data to generate smoothed historical … data
[ (¶0062) “a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements.” This citation from Freitag teaches the smoothing function as applied to data. Light reflectance data is taught in the citation above. ]
	comparing the intermediate … data with the smoothed historical … data …
[ (¶0036) “In an embodiment, a smoothing unit 224 can apply a smoothing function to reduce any noise in the satellite measured temporal sequence.” This citation shows that Freitag applies a smoothing function to reduce outliers and improve accuracy. (¶0036) “for a given pixel location, a data point (e.g., vegetation indices and timestamps) when the pixel location has cloud cover. The removed data point can be replaced by taking into account the values of vegetation indices for the same pixel location at earlier or later timestamps.” This citation just a few sentences later talks about how after the smoothing operation has been done, the model will compare the new smoothed data and the previous data to fill in gaps that might have been caused by the smoothing operation. (¶0031) “The spectral reflectance measurements include, for example, ratios of the reflected radiation over the incoming radiation in each spectral band individually, which can be represented by values between 0 and 1.0. Vegetation (e.g., plants) absorbs solar radiation in the visible spectral region and reflects solar radiation in the near-infrared spectral region, which can be measured/detected using spectral reflectance measurements.” This citation from Freitag teaches the spectral reflectance data includes light reflection data. Specifically, the infrared spectral data which is within the light spectrum. Light reflectance data is taught in the citation above. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a loss-based backpropagation as taught by Guo to train the neural network to generate outputs that are more indicative" (see Guo at column 2, lines 7 and 8).
	What is not distinctly disclosed by Cohen as modified by Rembold and Freitag is instead taught by Guo is seen below:
including determining a loss between the intermediate … data and the smoothed … data
[ (¶0062) “a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements.” This citation from Freitag teaches the smoothing function as applied to data. Reflectance data is taught in the citation above. ]
	modifying the artificial neural network based on the loss
[ (Column 11, lines 21 and 22) "The output may be compared with the original... to determine a difference or error." This difference or error reads on the claimed loss. Light reflectance data is taught in the citations above. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a loss-based backpropagation as taught by Guo to train the neural network to generate outputs that are more indicative" (see Guo at column 2, lines 7 and 8).

In regards to claim 11, A method according to Claim 8, is taught by Cohen/Rembold in the rejection for claim 8 above, Cohen also teaches the following:
and generation of the second … reflectance data based on the received first … reflectance data and the weather feature data.
[ (¶0101) “outputs from precision agriculture machine learned model (2500) are input to spatial autocorrelation processing” ]
[ (¶0101) “The interpolation of the data from the precision agriculture learned model allows the data to be mapped across an orchard plot to see “hotspots” for the output prediction.”
These citation from Cohen show an embodiment of the machine learning model, which takes in the reflectance data and weather data, outputting data that is fed into a spatial processing function that then maps out the processed data thereby creating a new reflectance data. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	Please refer to the motivation to combine from claim 8
Freitag is relied upon to teach the following:
wherein generation of the second light reflectance data comprises: generation of weather feature data based on the weather data;
[ (¶0050) “A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels.” ]
[ (¶0054) “The minimum, maximum, mean, median, and/or standard deviation of precipitation during the two week window can be used as features to feed into the training of the classifier” 
These citations from Freitag show that the machine learning model allow for weather data to be taken in and the model will extract feature data from it. ]
[ (¶0031) “The spectral reflectance measurements include, for example, ratios of the reflected radiation over the incoming radiation in each spectral band individually, which can be represented by values between 0 and 1.0. Vegetation (e.g., plants) absorbs solar radiation in the visible spectral region and reflects solar radiation in the near-infrared spectral region, which can be measured/detected using spectral reflectance measurements.”
This citation from Freitag teaches the spectral reflectance data includes light reflection data. Specifically, the infrared spectral data which is within the light spectrum. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a feature extractor as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with a basis to create predictions with less noise [ Freitag (¶0054) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall. 

In regards to claim 12, A system according to Claim 11, is taught by Cohen/Rembold/Freitag as in the rejection for Claim 11 above. The rest is taught by Freitag as seen below:
wherein a time series interval of the weather feature data is different from a time-series interval of the weather data
[ (¶0054) “However, aggregating the precipitation data over a period of time (e.g., such as two weeks) makes it less noisy”
	This citation shows that extracting feature data from precipitation data creates a new data that can remove inaccuracies and therefore will be different.]
	Please refer to the motivation to combine in claim 11 above.

Regarding claim 15, Cohen teaches the following: 
A system comprising: a processing unit executing program code to provide an artificial neural network, the artificial neural network comprising: an input layer to receive first … time-series reflectance data associated with a first time interval and time-series weather data of a plurality of weather-related metrics,
[ (¶0109) “The computer system 29A00 includes a CPU partition having one or more processors (e.g., processor 2902 1, processor 2902 2, etc.), a main memory comprising one or more main memory segments” ]
[ (¶0110) “The machine-readable medium 2924 can further store a set of instructions 2926 0 (e.g., software) embodying any one, or all, of the methodologies described above.” ]
[ (Fig. 22) 
This figure highlights the process of a neural network taking in various data like weather or reflectance data and inputting it into the neural network. ] 
and an output layer to output second… time-series reflectance data, wherein the artificial neural network has been trained based at least on;.
[ (¶0077) “Any machine-learning techniques, such as machine learning techniques that use various types of machine-learning algorithms (e.g., nonlinear regression, linear regression, etc.) may be used to establish the relationships between the buckets of input variables and the output metrics for the second machine learning stage.” (¶0073) (¶0019) "System 100 employs a trained artificial neural network.
This citation from Cohen teaches the machine learning model having an output of a second data form that will be put into the prediction model. This citation therefore teaching the second output reflectance data with the output metrics as cited in the reference. ]
generating intermediate … reflectance data based on inputting the historical … reflectance data and historical weather data to the artificial neural network.
[ (¶0093) “As discussed above, satellite images are received (satellite imagery acquisition 2110) for intermediate processing in satellite image processing” This citation shows that the satellite images are processed and the output is an intermediate reflectance data. (¶0049) “In general, the image processing and analysis 210 implements specialized models.” This is to further show that the image processing cited above is indeed a neural network and a part of the same model that is used for the overall analysis. (¶0050) “output of image processing and analysis 210 is input to data integration 250. Also input to data integration 250 are orchard data 220, weather data.” The citation above and the rest of (¶0050) shows that after the first stage of processing is done, the output of the image processing is combined with other pieces of data and put into a data integration model that merges the data and continues to run another sequence of the machine learning model on it which creates another intermediate reflectance data that is input into the final crop management model. ] 
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
wherein the second light time-series reflectance data is a denoised, corrected or imputed version of the first light time-series reflectance data.
[ (Pg. 6, Paragraph 1) “Temporal smoothing techniques are commonly used in time series analysis and the number of different algorithms for temporal filtering continues to grow [29]. The aim of the smoothing techniques is to remove artifacts related, for example, to undetected clouds and poor atmospheric conditions.”
	This citation along with the ones below show that the reference teaches taking light data and, in combination with other data like weather, providing a denoised (equivalent to filtering) secondary version. ]
[ (Pg. 6, Paragraph 1) “Without filtering, the noise is readily visible. After smoothing, the extracted profiles are much clearer.”][ (Pg. 12, Section 3.2) “Several bio-climatic and remote sensing-based indicators have proven to be highly correlated with yield for certain crops in specific areas [54,63,64]. These variables can be either measured directly (like rainfall coming from synoptic weather stations) or by satellites (like rainfall estimates)”
	This citation teaches the use of other factors such as weather to be input data for the model to use. ]
[ (Pg. 13, Paragraph 2) “Although linear regression modeling is likely the most common method to produce yield predictions by using remote sensing-derived indicators together with bio-climatic information, this is not the only one. Numerous other methods have been developed that include, for instance, similarity analysis and neural networks” (emphasis added) ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing different factors within data to generate a new data with a machine learning model as taught by Cohen and the use of light reflectance data and denoising as taught by Rembold. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an enhancement in performance for monitoring, predicting and analyzing green vegetation [ Rembold (Pg. 2, Line 36 – Pg. 3, Line 7) ]. This would provide the recognized benefit of more accuracy when working with green vegetation and would thus provide more accurate results.
What is not distinctly disclosed by Cohen or Rembold is seen below: 
the time-series weather data associated with a second time interval;
a convolutional layer to receive the time-series weather data
and to output time-series weather feature data associated with the first time interval;
The following limitations are however taught by Guo as seen below:
the time-series weather data associated with a second time interval;
[ (Fig. 10)
	This figure shows the process for the neural network performing the operations and explicitly discloses two different time intervals which are used for analysis in the model. Guo also states that weather data can be used in the temporal chunks/sequences (Column 26, Line 57 – Column 27, Line 18) ]
	a convolutional layer to receive the time-series weather data
[ (Fig. 12) 
This figure showcases a convolutional layer within the neural network and as the input includes time-series weather data as shown in figure 10 above, the convolutional layer will also process said data. ]
including determining a loss between the intermediate … data and the smoothed … data
[ (¶0062) “a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements.” This citation from Freitag teaches the smoothing function as applied to data. Reflectance data is taught in the citation above. ]
	modifying the artificial neural network based on the loss
[ (Column 11, lines 21 and 22) "The output may be compared with the original... to determine a difference or error." This difference or error reads on the claimed loss. Light reflectance data is taught in the citations above. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a loss-based backpropagation as taught by Guo to train the neural network to generate outputs that are more indicative" (see Guo at column 2, lines 7 and 8).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and multiple points of data and convolutional layers as taught by Guo. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with the ability to ensure that there is enough temporal frequency for the data. [ Guo (Column 13, Lines 39-59) ]. This would provide the recognized benefit of more accurate model predictions with the data being more reliable.
What is not explicitly taught by Cohen/Rembold or Guo is the following which is taught by Freitag:
and to output time-series weather feature data associated with the first time interval;
[ (¶0050) “A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels.” ]
[ (¶0054) “The minimum, maximum, mean, median, and/or standard deviation of precipitation during the two week window can be used as features to feed into the training of the classifier” 
These citations from Freitag show that the machine learning model allow for weather data to be taken in and the model will extract feature data from it. ]
applying a smoothing algorithm to historical … data to generate smoothed historical … data
[ (¶0062) “a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements.” This citation from Freitag teaches the smoothing function as applied to data. Light reflectance data is taught in the citation above. ]
	comparing the intermediate … data with the smoothed historical … data …
[ (¶0036) “In an embodiment, a smoothing unit 224 can apply a smoothing function to reduce any noise in the satellite measured temporal sequence.” This citation shows that Freitag applies a smoothing function to reduce outliers and improve accuracy. (¶0036) “for a given pixel location, a data point (e.g., vegetation indices and timestamps) when the pixel location has cloud cover. The removed data point can be replaced by taking into account the values of vegetation indices for the same pixel location at earlier or later timestamps.” This citation just a few sentences later talks about how after the smoothing operation has been done, the model will compare the new smoothed data and the previous data to fill in gaps that might have been caused by the smoothing operation. (¶0031) “The spectral reflectance measurements include, for example, ratios of the reflected radiation over the incoming radiation in each spectral band individually, which can be represented by values between 0 and 1.0. Vegetation (e.g., plants) absorbs solar radiation in the visible spectral region and reflects solar radiation in the near-infrared spectral region, which can be measured/detected using spectral reflectance measurements.” This citation from Freitag teaches the spectral reflectance data includes light reflection data. Specifically, the infrared spectral data which is within the light spectrum. Light reflectance data is taught in the citation above. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and a feature extractor as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with a basis to create predictions with less noise [ Freitag (¶0054) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall. 

Regarding claims 21 ,23, and 25, Guo further teaches the following: 
modifying the artificial neural network based on the loss includes back-propagating the loss based on modifying one or more weights associated with internal nodes of the artificial neural network.
[ (Column 11, lines 23-25) "This error may be used to perform operations such as back propagation and/or gradient descent to train the machine learning model." The backpropagation reads on the claimed modifying of the weights]

Claims 6, 7, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen/Rembold/Freitag/Guo in view of Non-patent literature: “Google Earth Pro: A Tutorial.” University of Waterloo, 2016. (Hereby known as Waterloo)
In regards to claim 6, A system according to Claim 1, is taught by Cohen/Rembold as in the rejection for claim 1 above, Cohen also teaches the following:
the processing unit to execute the program code to: receive a request from a client device:
[ (¶0107) “For example, the precision agriculture system may display a means for a user to select a level of resolution of output conditions on a map.”
In this citation, user is synonymous with client and the reference teaches the user making a request by selecting a particular output condition on the map. ]
and receive the first … reflectance data from the selected provider.
[ (¶0067) “the precision agriculture remote sensing platform receives, as input, spectral data (i.e., data generated from reflections of light from the terrain as measured across several spectral bands)”
This citation shows the model receiving the reflectance data from the satellite. ]
[ (¶0043) “satellite data acquisition (175). Satellite data acquisition 175 may be a satellite service provider that acquires the satellite spectral data from one or more satellites (e.g., Digital Globe, Pleiades, RapidEye, Landsat, etc.).”
This citation shows the ability for the provider to be a variety of different satellite or reflectance data providing companies. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is the following:
light reflectance data
[ (Pg. 1, Abstract) “Several qualitative and quantitative approaches can be clearly distinguished, going from the use of low resolution satellite imagery as the main predictor of final crop yield to complex crop growth models where remote sensing-derived indicators play different roles, depending on the nature of the model and on the availability of data measured on the ground.”
	This citation from Rembold teaches the light reflectance data coming from a satellite.]
	Please refer to the motivation to combine from the rejection of claim 1.
What is not distinctly disclosed by Cohen or Rembold is the following:
select one of two or more reflectance data providers based on request;
This is however taught by University of Waterloo’s document titled “Google Earth Pro: a tutorial” as seen below:
[ (Pg. 2, Fig. 1)
This figure in the document shows Google Earth and the user-facing application contains a panel on the left side that allows the user to select different layers/overlays that would change the satellite or reflectance data that appears on screen for the user. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and the ability for the user or client to select satellite providers for different views or filters of reflectance data. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the user or client the ability to sort through data that might be extraneous at the time of viewing without deleting the data entirely. It would also allow the user to overlay and compare data to make sure that one source of gathered data would not be biased. This would provide the recognized benefit of more control for the user alongside the benefit of being able to verify data for inaccuracies that a satellite provider may have. 

In regards to claim 7, A system according to Claim 6, is taught by Cohen/Rembold/Waterloo as in the rejection for claim 6 above, Cohen also teaches the following:
wherein the request includes a metric,
[ (¶0044) “The weather stations (135 and 140) are located throughout the regions of agriculture interest, and collect various well-known weather metrics, including temperature, rainfall, humidity, etc.”
This citation shows that the data includes metrics and as previously cited in (¶0107), the client interface allows for complete control in terms of what inputs and outputs will be selected for the system to display/calculate. ]
and wherein the processing unit is to execute the program code to: determine a value of the metric based on the second … reflectance data;
[ (¶0074) “the orchard data model consists of a hierarchy of variables which, when delineated into buckets, form pathways that provide correlations among the variables to one or more output metrics.”
	This citation teaches a plurality of variables that are input into the model, one of which could be the processed second reflectance data from the data integration processing model, and sorts them into buckets. ] 
[ (¶0074) “has a numeric range from “0 to Z.” Using a machine learning process, during a first stage of discovery, boundaries of values for the variables are delineated to create buckets” ]
[ (¶0074) “sing machine learning discovery, variable(1) is demarcated into three buckets: 0 to 1/3Z, 1/3Z to 2/3Z, and 2/3Z to Z”
 	These two citations from Cohen show that the metrics from the output model have a value assigned to them and are categorized by that numerical value. ]
	and transmit the value to the client device.
[ (¶0106) “In one or more embodiments, the user may view data, on one or more output conditions, at various levels of detail or various resolutions of the orchards under analysis.” 
This citation shows that the user is able to access the data that was processed in the above citations. This would be the same data that is being processed by the model from the requested metrics. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	Please refer to the motivation to combine from claim 1

In regards to claim 13, A method according to Claim 8, is taught by Cohen/Rembold as in the rejection for claim 8 above, Cohen also teaches the following:
further comprising: receiving a request from a client device:
[ (¶0107) “For example, the precision agriculture system may display a means for a user to select a level of resolution of output conditions on a map.”
In this citation, user is synonymous with client and the reference teaches the user making a request by selecting a particular output condition on the map. ]
and receive the first … reflectance data from the selected provider.
[ (¶0067) “the precision agriculture remote sensing platform receives, as input, spectral data (i.e., data generated from reflections of light from the terrain as measured across several spectral bands)”
This citation shows the model receiving the reflectance data from the satellite. ]
[ (¶0043) “satellite data acquisition (175). Satellite data acquisition 175 may be a satellite service provider that acquires the satellite spectral data from one or more satellites (e.g., Digital Globe, Pleiades, RapidEye, Landsat, etc.).”
This citation shows the ability for the provider to be a variety of different satellite or reflectance data providing companies. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	Please refer to the motivation to combine from claim 8
What is not distinctly disclosed by Cohen or Rembold is the following:
select one of two or more reflectance data providers based on request;
This is however taught by University of Waterloo’s document titled “Google Earth Pro: a tutorial” as seen below:
[ (Pg. 2, Fig. 1)
This figure in the document shows Google Earth and the user-facing application contains a panel on the left side that allows the user to select different layers/overlays that would change the satellite or spectral reflectance data that appears on screen for the user. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and the ability for the user or client to select satellite providers for different views or filters of reflectance data. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the user or client the ability to sort through data that might be extraneous at the time of viewing without deleting the data entirely. It would also allow the user to overlay and compare data to make sure that one source of gathered data would not be biased. This would provide the recognized benefit of more control for the user alongside the benefit of being able to verify data for inaccuracies that a satellite provider may have.

In regards to claim 14, A method according to Claim 13, is taught by Cohen/Rembold/Waterloo as in the rejection for claim 13 above, Cohen also teaches the following:
wherein the request includes a metric,
[ (¶0044) “The weather stations (135 and 140) are located throughout the regions of agriculture interest, and collect various well-known weather metrics, including temperature, rainfall, humidity, etc.”
This citation shows that the data includes metrics and as previously cited, the client interface allows for complete control in terms of what inputs and outputs will be selected for the system to display/calculate. ]
and the method further comprising: determining a value of the metric based on the second … reflectance data;
[ (¶0074) “the orchard data model consists of a hierarchy of variables which, when delineated into buckets, form pathways that provide correlations among the variables to one or more output metrics.”
	This citation teaches a plurality of variables that are input into the model, one of which could be the processed second reflectance data from the data integration processing model, and sorts them into buckets. ] 
[ (¶0074) “has a numeric range from “0 to Z.” Using a machine learning process, during a first stage of discovery, boundaries of values for the variables are delineated to create buckets” ]
[ (¶0074) “sing machine learning discovery, variable(1) is demarcated into three buckets: 0 to 1/3Z, 1/3Z to 2/3Z, and 2/3Z to Z”
 	These two citations from Cohen show that the metrics from the output model have a value assigned to them and are categorized by that numerical value. ]
	and transmitting the value to the client device.
[ (¶0106) “In one or more embodiments, the user may view data, on one or more output conditions, at various levels of detail or various resolutions of the orchards under analysis.” 
This citation shows that the user is able to access the data that was processed in the above citations. This would be the same data that is being processed by the model from the requested metrics. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	Please refer to the motivation to combine from claim 8





In regards to claim 18, A system according to claim 15, is taught by Cohen/Rembold/Guo/Freitag as in the rejection for claim 15 above. The following parts of the claim are taught by Cohen as seen below:
further comprising: a data server to: receive a request from a client device;
[ (¶0107) “For example, the precision agriculture system may display a means for a user to select a level of resolution of output conditions on a map.”
This citation teaches a user being able to make a request via the user selecting output conditions and resolution for the map that they would like to see. ]
and receive the first … reflectance data from the selected provider.
[ (¶0067) “the precision agriculture remote sensing platform receives, as input, spectral data (i.e., data generated from reflections of light from the terrain as measured across several spectral bands)”
This citation shows the model receiving the reflectance data from the satellite. ]
[ (¶0043) “satellite data acquisition (175). Satellite data acquisition 175 may be a satellite service provider that acquires the satellite spectral data from one or more satellites (e.g., Digital Globe, Pleiades, RapidEye, Landsat, etc.).”
This citation shows the ability for the provider to be a variety of different satellite or reflectance data providing companies. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	Please refer to the motivation to combine from claim 15 above.
What is not distinctly disclosed by Cohen or Rembold is seen below:
select one of two or more reflectance data providers based on request;
This is however taught by University of Waterloo’s document titled “Google Earth Pro: a tutorial” as seen below:
[ (Pg. 2, Fig. 1)
This figure in the document shows Google Earth and the user-facing application contains a panel on the left side that allows the user to select different layers/overlays that would change the satellite or reflectance data that appears on screen for the user. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold and the ability for the user or client to select satellite providers for different views or filters of reflectance data. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the user or client the ability to sort through data that might be extraneous at the time of viewing without deleting the data entirely. It would also allow the user to overlay and compare data to make sure that one source of gathered data would not be biased. This would provide the recognized benefit of more control for the user alongside the benefit of being able to verify data for inaccuracies that a satellite provider may have.

In regards to claim 19, A system according to Claim 18, is taught by Cohen/Rembold/Guo/Freitag/Waterloo as in the rejection for claim 18 above. The following is taught by Cohen as seen below:
wherein the request includes a metric,
[ (¶0107) “For example, the precision agriculture system may display a means for a user to select a level of resolution of output conditions on a map.” ]
[ (¶0044) “The weather stations (135 and 140) are located throughout the regions of agriculture interest, and collect various well-known weather metrics, including temperature, rainfall, humidity, etc.”
These citations show the data from the satellites and weather station includes metrics and can be delivered to the user. ]
and wherein the data server is further to: determine a value of the metric based on the second … time-series reflectance data,
[ (¶0073) 
	This citation includes the processed data being analyzed talks about variables (metrics) being associated for evaluating the data. It also discloses thermal and various reflectance variables being analyzed. ]
	and transmit the value to the client device.
[ (¶0106) “In one or more embodiments, the user may view data, on one or more output conditions, at various levels of detail or various resolutions of the orchards under analysis.” 
This citation shows that the user is able to access the data that was processed in the above citations. This would be the same data that is being processed by the model from the requested metrics. ]
What is not distinctly disclosed by Cohen and is instead taught by Rembold is seen below:
Light reflectance data
[ (Pg. 3, Section 1.2) “In the following, the term ―low resolution satellite images‖ essentially refers to optical sensors in the reflective domain (i.e., from the visible to the short-wave infrared: 400–2,500 nm)” ]
[ (Pg. 2, Line 36 – Pg. 3, Line 7)
	This paragraph along with the citation above describe the use of light reflectance data to monitor, assess and predict vegetation. The reference recites different light reflectance types such as infrared, visible light, and others (found in table 1 on page 4). Examiner notes that Cohen is relied upon for the actions within the limitations above, with Rembold being relied upon to teach this specific type of data. ]
	Please refer to the motivation to combine from claim 15 above.
		
Claims 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen/Rembold/Freitag/Guo in view of Non-patent literature: CLEVELAND, WILLIAM S., and SUSAN J. DEVLIN. "Locally Weighted Regression: An Approach to Regression Analysis by Local Fitting." Journal of the American Statistical Association 83, no. 403 (1988): 596-610 (Hereby known as Cleveland).
In regards to claims 20, 22, and 24, the rejections of claims 1, 8, and 15 as set for above are incorporated.
What is not distinctly disclosed by Cohen/Rembold/Freitag/Guo and is instead taught by Cleveland is seen below:
 the smoothing algorithm is locally-weighted scattering smoothing (LOESS).
[ Abstract, "Locally weighted regression, or loess, is a way of estimating a regression surface through a multivariate smoothing procedure" ]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen/Rembold to include the locally-weighted scattering smoothing (LOESS) of Cleveland to estimate a much wider class of regression surfaces than with the usual classes of parametric functions (see Cleveland at abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey Garner whose telephone number is (571)272-2467. The examiner can normally be reached Monday to Friday, 8am to 5pm, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Casey R. Garner/Examiner, Art Unit 2123